PER CURIAM:
With undaunted perseverance reflected by at least four decisions in this Court,1 Appellant, on a theory of a conspiracy by defendants to conceal their fraud, seeks to bring this case under 42 U.S.C.A. §§ 1983, 1985(3), and 1986. The District Court granted summary judgment which we sustain. There is no adequate state action so § 1983 is unavailable. The § 1985(3) falls before our en banc decision in McLellan v. Mississippi Power & Light Co., 5 Cir., 1976, 545 F.2d 919, rev’g., 526 F.2d 870. As to the asserted pendent state claim no error has been demonstrated.
AFFIRMED.

. Wilson v. Retail Credit Co., 5 Cir., 1973, 474 F.2d 1260; Wilson v. Retail Credit Co., 5 Cir., 1972, 457 F.2d 1406; Wilson v. Retail Credit Co., S.D.Miss., No. 3846, Aff'd., 5 Cir. 1971, 438 F.2d 1043. Wilson v. Retail Credit Co., S.D. Miss., No. 3846, was originally filed in the Circuit Court of Harrison County, Mississippi, and was removed to the District Court.